the president pronounced the court’s opinion, “ that there is- no error in the several instructions given to the jury, as stated in the several bills of exceptions, except the last. The two deeds from Henry Daniel to Harlow Daniel, on which that instruction was given, the court is of opinion,- did not work a disseisin of the *483said Henry Daniel, whose possession was the possession of Lockey Rowlett, nor convert the possession of Henry Daniel into an adversary possession, so as to deprive the lessors of the plaintiff, who claim under the said Lockey Rowlett, of this action ; and that the said judgment is erroneous.”
Judgment reversed ; verdict set aside ; and new trial directed, on which the last mentioned instruction is not to be given to the jury.